
	

114 HR 274 IH: United States-Cuba Normalization Act of 2015
U.S. House of Representatives
2015-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 274
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2015
			Mr. Rush introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Ways and Means, Energy and Commerce, the Judiciary, Financial Services, Oversight and Government Reform, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To lift the trade embargo on Cuba, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the United States-Cuba Normalization Act of 2015. 2.FindingsCongress finds that—
 (1)with the end of the cold war and the collapse of the Soviet Union, Cuba is no longer a threat to the United States or the Western Hemisphere;
 (2)the continuation of the embargo on trade between the United States and Cuba that was declared in 1962 is not fulfilling the purpose for which it was established;
 (3)in the former Soviet Union, the Eastern bloc countries, China, and Vietnam, the United States is using diplomatic, economic, cultural, academic, and scientific engagement to support its policy of promoting democratic and human rights reforms;
 (4)extension to Cuba of unconditional normal trade relations treatment would assist Cuba in developing its economy based on free market principles and becoming competitive in the global marketplace;
 (5)the United States can best support democratic change and human rights in Cuba by promoting trade and commerce, travel, communications, and cultural, academic, and scientific exchanges;
 (6)expanding bilateral trade relations is likely to promote further progress in Cuba on human rights and democratic rule and assist Cuba in adopting regional and world trading rules and principles; and
 (7)Cuba was one of the founding members of the General Agreement on Tariffs and Trade in 1947 and is an original member of the World Trade Organization, and extension of unconditional normal trade relations treatment to Cuba would enable the United States to avail itself of all rights under the World Trade Organization with respect to Cuba.
			3.Removal of provisions restricting trade and other relations with Cuba
 (a)Authority for Embargo and Sugar QuotaSection 620(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2370(a)) is repealed. (b)Trading With the Enemy ActThe authorities conferred upon the President by section 5(b) of the Trading With the Enemy Act, which were being exercised with respect to Cuba on July 1, 1977, as a result of a national emergency declared by the President before that date, and are being exercised on the day before the effective date of this Act, may not be exercised on or after such effective date with respect to Cuba. Any regulations in effect on the day before such effective date pursuant to the exercise of such authorities shall cease to be effective on such date.
			(c)Exercise of Authorities Under Other Provisions of Law
 (1)Removal of prohibitionsAny prohibition on exports to Cuba that is in effect on the day before the effective date of this Act under the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act) shall cease to be effective on such effective date.
 (2)Authority for new restrictionsThe President may, on and after the effective date of this Act— (A)impose export controls with respect to Cuba under section 5, 6(j), 6(l), or 6(m) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act); and
 (B)exercise the authorities the President has under the International Emergency Economic Powers Act with respect to Cuba pursuant to a declaration of national emergency required by that Act that is made on account of an unusual and extraordinary threat, that did not exist before the enactment of this Act, to the national security, foreign policy, or economy of the United States.
 (d)Cuban Democracy ActThe Cuban Democracy Act of 1992 (22 U.S.C. 6001 and following) is repealed. (e)Repeal of Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (1)RepealThe Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 is repealed.
				(2)Conforming amendments
 (A)Section 498A of the Foreign Assistance Act of 1961 (22 U.S.C. 2295a) is amended— (i)in subsection (a)(11) by striking and intelligence facilities, including the military and intelligence facilities at Lourdes and Cienfuegos, and inserting facilities,;
 (ii)in subsection (b)— (I)in paragraph (4), by adding and after the semicolon;
 (II)by striking paragraph (5); and (III)by redesignating paragraph (6) as paragraph (5); and
 (iii)by striking subsection (d). (B)Section 498B(k) of the Foreign Assistance Act of 1961 (22 U.S.C. 2295b(k)) is amended by striking paragraphs (3) and (4).
 (C)Section 1611 of title 28, United States Code, is amended by striking subsection (c). (D)Sections 514 and 515 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643l and 1643m) are repealed.
 (f)Trade Sanctions Reform and Export Enhancement Act of 2000The Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.) is amended— (1)in section 906(a)(1) (22 U.S.C. 7205(a)(1))—
 (A)by striking Cuba,; and (B)by inserting (other than Cuba) after to the government of a country;
 (2)in section 908 (22 U.S.C. 7207)— (A)by striking subsection (b);
 (B)in subsection (a)— (i)by striking Prohibition and all that follows through (1) In general.— and inserting In General.—;
 (ii)by striking for exports to Cuba or; (iii)by striking paragraph (2); and
 (iv)by redesignating paragraph (3) as subsection (b) (and conforming the margin accordingly); and (C)in subsection (b) (as redesignated), by striking paragraph (1) and inserting subsection (a);
 (3)by striking section 909 (22 U.S.C. 7208); (4)by striking section 910 (22 U.S.C. 7209); and
 (5)by redesignating section 911 as section 909. (g)Repeal of Prohibition on Transactions or Payments With Respect to Certain United States Intellectual PropertySection 211 of the Department of Commerce and Related Agencies Appropriations Act, 1999 (as contained in section 101(b) of division A of Public Law 105–277; 112 Stat. 2681–88) is repealed.
 (h)Termination of Denial of Foreign Tax Credit With Respect to CubaSubparagraph (A) of section 901(j)(2) of the Internal Revenue Code of 1986 (relating to denial of foreign tax credit, etc., with respect to certain foreign countries) is amended by adding at the end the following new flush sentence:
				
					Notwithstanding the preceding sentence, this subsection shall not apply to Cuba after the date
			 which is 60 days after the date of the enactment of this sentence..
 (i)Sugar Quota Prohibition Under Food Security Act of 1985Section 902(c) of the Food Security Act of 1985 is repealed. 4.Telecommunications equipment and facilitiesAny common carrier within the meaning of section 3 of the Communications Act of 1934 (47 U.S.C. 153) is authorized to install, maintain, and repair telecommunications equipment and facilities in Cuba, and otherwise provide telecommunications services between the United States and Cuba. The authority of this section includes the authority to upgrade facilities and equipment.
		5.Travel
 (a)In GeneralTravel to and from Cuba by individuals who are citizens or residents of the United States, and any transactions ordinarily incident to such travel, may not be regulated or prohibited if such travel would be lawful in the United States.
 (b)Transactions Incident to TravelAny transactions ordinarily incident to travel which may not be regulated or prohibited under subsection (a) include, but are not limited to—
 (1)transactions ordinarily incident to travel or maintenance in Cuba; and (2)normal banking transactions involving foreign currency drafts, traveler’s checks, or other negotiable instruments incident to such travel.
 6.Direct mail delivery to CubaThe United States Postal Service shall take such actions as are necessary to provide direct mail service to and from Cuba, including, in the absence of common carrier service between the 2 countries, the use of charter providers.
		7.Negotiations with Cuba
 (a)NegotiationsThe President should take all necessary steps to conduct negotiations with the Government of Cuba— (1)for the purpose of settling claims of nationals of the United States against the Government of Cuba for the taking of property by such government; and
 (2)for the purpose of securing the protection of internationally recognized human rights. (b)DefinitionsAs used in this section, the terms national of the United States and property have the meanings given those terms in section 502 of the International Claims Settlement Act of 1949 (22 U.S.C. 1643a).
			8.Extension of nondiscriminatory trade treatment
			(a)Sense of Congress
 (1)In generalIt is the sense of the Congress that— (A)the United States should promote democratic change and economic reform by normalizing trade relations with Cuba; and
 (B)upon the enactment of this Act, it will no longer be necessary for the United States to continue to use article XXI of the GATT 1994 with respect to Cuba, understanding that the President retains full authority to invoke article XXI of the GATT 1994 and comparable provisions in other Uruguay Round Agreements in the future in all appropriate circumstances.
 (2)DefinitionsIn this section, the term GATT 1994 and Uruguay Round Agreements have the meanings given those terms in section 2 of the Uruguay Round Agreements Act (19 U.S.C. 3501).
				(b)Extension of nondiscriminatory treatment to the products of Cuba
 (1)Harmonized tariff schedule amendmentsGeneral note 3(b) of the Harmonized Tariff Schedule of the United States is amended— (A)by striking to section 401 of the Tariff Classification Act of 1962,; and
 (B)by striking Cuba. (2)Repeal of section 401 of the tariff classification act of 1962Section 401 of the Tariff Classification Act of 1962 (76 Stat. 78) is repealed.
				(3)Termination of application of title iv of the trade act of 1974 to cuba
 (A)Extension of nondiscriminatory treatmentNondiscriminatory treatment (normal trade relations treatment) shall apply to the products of Cuba. (B)Termination of application of title ivTitle IV of the Trade Act of 1974 (19 U.S.C. 2101 et seq.) shall cease to apply to Cuba.
 (4)Effective dateThis section, and the amendments and repeal made by this section, shall apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the effective date of this Act.
 (c)Report to congressThe President shall submit to the Congress, not later than 18 months after the date of the enactment of this Act, a report on trade relations between the United States and Cuba.
			9.Prohibition on limiting annual remittances
 (a)In generalExcept as provided in subsection (b), the Secretary of the Treasury may not limit the amount of remittances to Cuba that may be made by any person who is subject to the jurisdiction of the United States, and the Secretary shall rescind all regulations in effect on the date of enactment of this Act that so limit the amount of those remittances.
 (b)Statutory constructionNothing in subsection (a) may be construed to prohibit the prosecution or conviction of any person committing an offense described in section 1956 of title 18, United States Code (relating to the laundering of monetary instruments) or section 1957 of such title (relating to engaging in monetary transactions in property derived from specific unlawful activity).
			10.Removal of Cuba from State Sponsors of Terrorism List
 (a)In generalNotwithstanding the provisions of law described in subsection (b), any determination of the Secretary of State in effect on the date of the enactment of this Act that the Government of Cuba has repeatedly provided support for acts of international terrorism pursuant to such provisions of law is hereby rescinded.
 (b)Provisions of law describedThe provisions of law referred to in subsection (a) are section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export Control Act (22 U.S.C. 2780), and section 6(j) of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)).
 (c)Effective dateThis section shall take effect on the effective date of this Act. 11.Effective dateThis Act and the amendments made by this Act shall take effect 60 days after the date of the enactment of this Act.
		
